MEMORANDUM **
Doroteo Gameros Orozco, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s (“IJ”) decision denying his application for cancellation of removal. We dismiss the petition for review for lack of jurisdiction.
We lack jurisdiction to review the IJ’s discretionary determination that Orozco failed to show exceptional and extremely unusual hardship. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005). Orozco’s contention that the IJ deprived him of due process and equal protection by misapplying the law to the facts of his case does not state a colorable constitutional claim. See id.; see Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001) (“a petitioner may not create the jurisdiction that Congress chose to remove simply by cloaking an abuse of discretion argument in constitutional garb____ [T]he claim must have some possible validity.”) (Internal quotation omitted).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the *482courts of this circuit except as provided by 9th Cir. R. 36-3.